Citation Nr: 1331868	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  10-13 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to waiver of overpayment of VA compensation benefits, in the amount of $15,145.60.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from November 1992 to March 1996 and again from November 2000 to May 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Committee on Waivers and Compromises of the VA Debt Management Center (DMC) in Milwaukee, Wisconsin.  Jurisdiction was previously under the Detroit, Michigan Regional Office (RO).  The Veteran has relocated and jurisdiction now lies with the Houston, Texas RO.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested a waiver of overpayment of VA compensation benefits in the amount of $15,145.60.  

Initially, it is important to note that the Veteran requested a Travel Board hearing in this claim.  He relocated and notified VA of his new address in June 2010.  In August 2010, he was scheduled for an October 2010 Travel Board hearing in Detroit, Michigan and the notice was sent to his old address.  The Veteran did not receive notice of the hearing.  

Generally, there is a presumption of regularity under which it is presumed that the Veteran was properly mailed notice.  See Kyhn v. Shinseki, 24 Vet. App. 228, 232 (2011).  However, a review of the record reveals that the RO did not send the letter to the Veteran's updated address in the claims file, although it is clear that the address was changed in June 2010, his file was changed to another jurisdiction at that time, and he was receiving correspondence from the same.  As the Veteran has indicated his continued desire to testify at a Travel Board hearing, he has a right to such a hearing.  38 U.S.C.A. § 7107(b) (West. 2002); 38 C.F.R. §§ 20.700(a) , 20.703 (2012). 

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action and schedule a Travel Board hearing for the Veteran.  He should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2012).  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


